--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

THE SAVINGS AND INVESTMENT PLAN FOR EMPLOYEES OF WEINGARTEN REALTY INVESTORS
 
AMENDMENT FOR THE FINAL 415 REGULATIONS




ARTICLE I
PREAMBLE


  1.1
Effective date of Amendment. This Amendment is effective for limitation years
and plan years beginning on or after July 1, 2007, except as otherwise provided
herein.



  1.2
Superseding of inconsistent provisions.  This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.



  1.3
Employer's Election.  The Employer adopts all Articles of this Amendment.



  1.4
Construction.  Except as otherwise provided in this Amendment, any reference to
"Section" in this Amendment refers only to sections within this Amendment, and
is not a reference to the Plan. The Article and Section numbering in this
Amendment is solely for purposes of this Amendment, and does not relate to any
Plan article, section or other numbering designations.



  1.5
Effect of restatement of Plan. If the Employer restates the Plan, then this
Amendment shall remain in effect after such restatement unless the provisions in
this Amendment are restated or otherwise become obsolete (e.g., if the Plan is
restated onto a plan document which incorporates the final Code §415 Regulation
provisions).



ARTICLE II
EMPLOYER ELECTIONS


  2.1
Default Provisions.  The following defaults shall apply.



           (a)
The provisions of the Plan setting forth the definition of compensation for
purposes of Code § 415 (hereinafter referred to as "415 Compensation"), as well
as compensation for purposes of determining Highly Compensated Employees
pursuant to Code § 414(q) and for top-heavy purposes under Code § 416 (including
the determination of Key Employees), shall be modified by:



                  (1)
including payments for unused sick, vacation or other leave paid after severance
of employment, unless the current plan Compensation definition specifically
excludes one or more of these categories.  To the extent some but not all of
these forms of leave payments are currently excluded from plan Compensation,
only those particular excluded categories shall remain excluded for purposes of
this Amendment and 415 Compensation shall be the same as what the Plan currently
provides in this regard (Section 3.2(b)),



                  (2)
including scheduled payments from nonqualified unfunded deferred compensation
plans paid either before or after severance of employment unless the current
plan Compensation definition excludes such compensation, then 415 Compensation
shall be the same as what the Plan currently provides in this regard (Section
3.2(b)),



                  (3)
excluding salary continuation payments for participants in military service
unless the current plan Compensation definition includes such compensation, then
415 Compensation shall be the same as what the Plan currently provides in this
regard (Section 3.2(c)), and



                  (4)
excluding salary continuation payments for disabled participants unless the
current plan Compensation definition includes such compensation, then 415
Compensation shall be the same as what the Plan currently provides in this
regard (Section 3.2(d)).



           b.
The "first few weeks rule" does not apply for purposes of 415 Compensation
(Section 3.3).







 
 

--------------------------------------------------------------------------------

 


ARTICLE III
FINAL SECTION 415 REGULATIONS


  3.1
Effective date. The provisions of this Article III shall apply to limitation and
plan years beginning on and after July 1, 2007.



  3.2
415 Compensation paid after severance from employment. 415 Compensation shall be
adjusted, as set forth herein for the following types of compensation paid after
a Participant's severance from employment with the Employer maintaining the Plan
(or any other entity that is treated as the Employer pursuant to Code § 414(b),
(c), (m) or (o)). However, amounts described in subsections (a) and (b) below
may only be included in 415 Compensation to the extent such amounts are paid by
the later of 2 1/2 months after severance from employment or by the end of the
limitation year that includes the date of such severance from employment. Any
other payment of compensation paid after severance of employment that is not
described in the following types of compensation is not considered 415
Compensation within the meaning of Code § 415(c)(3), even if payment is made
within the time period specified above.



(a)   Regular pay. 415 Compensation shall include regular pay after severance of
employment if:


(1)     The payment is regular compensation for services during the
participant's regular working hours, or compensation for services outside the
participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and


(2)     The payment would have been paid to the participant prior to a severance
from employment if the participant had continued in employment with the
Employer.


(b)   Leave cashouts and deferred compensation. Unless otherwise specified in
Section 2.1(a), leave cashouts shall be included in 415 Compensation if those
amounts would have been included in the definition of 415 Compensation if they
were paid prior to the participant's severance from employment, and the amounts
are payment for unused accrued bona fide sick, vacation, or other leave, but
only if the participant would have been able to use the leave if employment had
continued. In addition, unless otherwise specified in Section 2.1(a) deferred
compensation shall be included in 415 Compensation  if the compensation would
have been included in the definition of 415 Compensation if it had been paid
prior to the participant's severance from employment, and the compensation is
received pursuant to a nonqualified unfunded deferred compensation plan, but
only if the payment would have been paid at the same time if the participant had
continued in employment with the Employer and only to the extent that the
payment is includible in the participant's gross income.


(c)   Salary continuation payments for military service participants. Unless
otherwise specified in Section 2.1(a), 415 Compensation does not include
payments to an individual who does not currently perform services for the
Employer by reason of qualified military service (as that term is used in Code §
414(u)(1)) to the extent those payments do not exceed the amounts the individual
would have received if the individual had continued to perform services for the
Employer rather than entering qualified military service.


(d)   Salary continuation payments for disabled Participants.  Unless otherwise
specified in Section 2.1(a), 415 Compensation does not include compensation paid
to a participant who is permanently and totally disabled (as defined in Code §
22(e)(3)). This provision shall apply to all participants.


  3.3
Administrative delay ("the first few weeks") rule. 415 Compensation for a
limitation year shall not include amounts earned but not paid during the
limitation year solely because of the timing of pay periods and pay dates.



  3.4
Inclusion of certain nonqualified deferred compensation amounts. If the Plan's
definition of Compensation for purposes of Code § 415 is the definition in
Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code § 409A or Code § 457(f)(1)(A) or because the amounts are
constructively received by the Participant. (Note if the Plan’s definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already included in Compensation.)



 
 

--------------------------------------------------------------------------------

 


  3.5
Definition of annual additions.  The Plan's definition of "annual additions" is
modified as follows:



(a)   Restorative payments. Annual additions for purposes of Code § 415 shall
not include restorative payments. A restorative payment is a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.


(b)   Other Amounts. Annual additions for purposes of Code § 415 shall not
include: (1) The direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (2) Rollover contributions (as described in Code §§
401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3)
Repayments of loans made to a participant from the Plan; and (4) Repayments of
amounts described in Code § 411(a)(7)(B) (in accordance with Code §
411(a)(7)(C)) and Code § 411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code § 414(d)) as described in Code §
415(k)(3), as well as Employer restorations of benefits that are required
pursuant to such repayments.


(c)   Date of tax-exempt Employer contributions. Notwithstanding anything in the
Plan to the contrary, in the case of an Employer that is exempt from Federal
income tax (including a governmental employer), Employer contributions are
treated as credited to a participant's account for a particular limitation year
only if the contributions are actually made to the plan no later than the 15th
day of the tenth calendar month following the end of the calendar year or fiscal
year (as applicable, depending on the basis on which the employer keeps its
books) with or within which the particular limitation year ends.


  3.6
Change of limitation year. The limitation year may only be changed by a Plan
amendment. Furthermore, if the Plan is terminated effective as of a date other
than the last day of the Plan's limitation year, then the Plan is treated as if
the Plan had been amended to change its limitation year.



  3.7
Excess Annual Additions. Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code § 415) are
exceeded for any participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final §415 regulations.



  3.8
Aggregation and Disaggregation of Plans.  



(a)   For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a "predecessor employer") under which the
participant receives annual additions are treated as one defined contribution
plan. The "Employer" means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code
§ 415(h), and shall take into account tax-exempt organizations under Regulation
Section 1.414(c)-5, as modified by Regulation Section 1.415(a)-1(f)(1). For
purposes of this Section:


   (1)     A former Employer is a "predecessor employer" with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.


 
 

--------------------------------------------------------------------------------

 


   (2)     With respect to an Employer of a participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
participant if, under the facts and circumstances, the employer constitutes a
continuation of all or a portion of the trade or business of the former entity.


(b)   Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a "formerly affiliated plan" of an
employer is taken into account for purposes of applying the Code § 415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the "cessation of affiliation." For
purposes of this paragraph, a "formerly affiliated plan" of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2)), and immediately after the cessation of affiliation,
is not actually maintained by any of the entities that constitute the employer
(as determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a "cessation
of affiliation" means the event that causes an entity to no longer be aggregated
with one or more other entities as a single employer under the employer
affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and (2) (such
as the sale of a subsidiary outside a controlled group), or that causes a plan
to not actually be maintained by any of the entities that constitute the
employer under the employer affiliation rules of Regulation Section 1.415(a)-
1(f)(1) and (2) (such as a transfer of plan sponsorship outside of a controlled
group).


(c)   Midyear Aggregation. Two or more defined contribution plans that are not
required to be aggregated pursuant to Code § 415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code § 415 with respect to a participant for the limitation year
merely because they are aggregated later in that limitation year, provided that
no annual additions are credited to the participant's account after the date on
which the plans are required to be aggregated.




This Amendment has been executed this 17 day of November, 2008.


WEINGARTEN REALTY INVESTORS
By:
/s/ Stephen C. Richter
 
EMPLOYER

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 